DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	The amendments to the specification and drawings filed 9/8/2020 have been received and entered.  Claims 1-20 are pending, all of which have been considered on the merits. 

Priority
	Acknowledgement is made of Applicants’ claim for priority under 35 USC 120 as a continuation of prior-filed US application 15/819975 (filed 11/21/2017, now USP 10790813), which is a continuation of prior-filed US application 14/959869 (filed 12/4/2015; now USP 9827350), which is a continuation of prior-filed US application 13/792,577 (filed 3/11/2013, now USP 9220733), which claims benefit of US provisional applications 61/727738 (filed 11/18/2012) and 61/612,964 (filed 3/19/2014).  

Claim Interpretation
	Independent claims 1 and 6 are directed to decellularized extracellular matrix scaffolds depleted of antigens.  Antigens include, but are not limited to, cellular material and cellular components.  Thus, the requirement that the tissue scaffolds are depleted of antigens means that the tissue scaffolds are depleted of cells and cellular material.  The term depleted of is given its ordinary meaning in the art, which is “to lessen markedly in quantity, content, power or value” (See Merriam-Webster online dictionary, 2019); thus the claimed tissue scaffolds need not be completely free of antigens (including cells and cellular material) but must have a marked reduction (i.e. significant reduction) in antigens (including cells and cellular material).  An ECM scaffold depleted of antigens (which will include endogenous cells) will necessarily be decellularized.
	Independent claims 1 and 6 require the decellularized ECM scaffold to be repopulated with live cells.  It is noted that upon repopulation with cells, the ECM scaffold will no longer decellularized.  The broadest reasonable interpretation the claim permits for the repopulating cells to be exogenous or endogenous to the native tissue from which the ECM is derived. 	
	The claims are directed to nature-based products (as the ECM of tissues are nature-based products).  However, the claims are not product of nature judicial exceptions because the claimed products are markedly different than the closest naturally occuring counterpart.  Specifically, for all claims, the closest naturally occuring counterpart is native ECM.  Native ECM will contain a native level of cells and/or antigens.  Independent claims 1 and 6 specify that the lipid-soluble antigen content is reduced at least 60% in comparison to ECM prior to antigen removal.  Independent claims 1 and 6 also specify that the glycosaminoglycan content is substantially decreased in comparison to ECM prior to antigen removal.  The substantial decrease in lipid-soluble antigen content and GAG content are each considered biochemical differences between the claimed product and the naturally occuring ECM.  Therefore, all claims are considered patent eligible under 35 USC 101.  
	In claims 2 and 7, the species “cells of the same tissue type as the decellularized ECM scaffold to be transplanted into a recipient” is interpreted as meaning the live cells that repopulate the ECM are of the same tissue type as the decellularized ECM.  It appears the phrase “to be transplanted into a recipient” is unnecessary as it does not further limit the cell type.  It is recommended this phrase be removed. 
	In claims 5, 10, 16 and 18 the species of “vessel” is interpreted as referring to “blood vessels”.  This is the broadest reasonable interpretation in view of the specification. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claims 1 and 6: The preamble of each of independent claims 1 and 6 recite a decellularized ECM scaffold, yet the product described is repopulated with live cells (i.e. contains cells).  A product containing cells cannot be considered decellularized.  This renders the claim indefinite as to the composition of the claimed product.  If Applicant intend for the claimed product to be a decellularized ECM which is repopulated with exogenous cells, then the following language is suggested:
Claim 1. “A product comprising:
	(a) a decellularized extracellular matrix (ECM) scaffold depleted of antigens, 
wherein the decellularized ECM comprises ECM structure and ECM tensile strength that is substantially the same as the ECM prior to antigen removal, 
wherein the decellularized ECM is substantially free of endogenous antigens,
wherein at least 60% of the lipid-soluble antigens are removed from the ECM, and 
wherein the glycosaminoglycan (GAG) content is substantially decreased in comparison to the ECM prior to antigen removal; and
(b) live exogenous cells repopulating the (a) decellularized ECM scaffold.”

Claim 6. “A product comprising:
	(a) decellularized extracellular matrix (ECM) scaffold depleted of antigens, wherein:
		(i) the decellularized ECM scaffold comprises an ECM tensile strength, ECM collagen content, and ECM elastin content that is substantially the same as the ECM prior to antigen removal; 
		(ii) substantially reduced glycosaminoglycan (GAG) content in comparison to a native ECM prior to antigen removal; and
		(iii) at least 60% reduction of lipid-soluble antigens in comparison to a native tissue control; and
	(b) live exogenous cells repopulating the (a) decellularized ECM scaffold.”

	All of claims 2-5 and 7-20 depend directly or indirectly from claims 1 or 6, and thus inherit the deficiency and are rejected on the same basis. If the above language (or similar) is adopted, dependent claims should be amended to reference the “product of claim 1 [or 6]” instead of the “decellularized ECM scaffold”, as appropriate. 

Regarding claims 4, 9, 17 and 20: Similar to the issue in the independent claims, a decellularized ECM scaffold depleted of antigens cannot be treated with growth factors and/or matrix components.  The metes and bounds of the claim are unclear because of the conflicting limitations.  If the language suggested above (or similar) is adopted, claims 4 and can be amended to: “The product of claim 4 [9, 17 or 20], further comprising (c) exogenous growth factors and/or matrix components incorporated into the (a) decellularized ECM scaffold.”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3 and 8 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Parent claims 1 and 6 already require the ECM to have at least 60% of the lipid-soluble antigens removed from the ECM.  Thus claims 3 and 8 do  not further limit the parent claims.
 Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 9827350, in view of Song et al, (Trends in Molecular Medicine, 2011). Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims anticipate the instant claims.
The patented claims are drawn to an ECM which has the same structure and properties as the decellularized ECM recited in the instant claims.  It is noted the decellularized ECM of the patent claims and the decellularized ECM of the instant claims are made by the same methods which are described in the shared specifications, thus properties of the ECMs are inherently the same.  
The patented claims do not require the presence of repopulating cells.  However, it is clear from the patent claims that the ECM is compatible with cell repopulation (See, e.g. patent claim 21), and from the teachings of the specification, it was clear the patented ECM was contemplated to be repopulated with cells for use in tissue regeneration (See patent specification at col. 26, ln 29-col. 27, ln 16).  Furthermore, at the time the invention was made, Song et al taught that decellularized tissues which maintain the ECM structure are appropriate scaffolds for repopulation and the repopulated scaffolds can be used in tissue regeneration methods (See Song et al, whole document).  Therefore, given the recited ability to support cell repopulation in the patent claims, the stated intention to repopulate the decellularized ECM and use of such in regenerative medicine in the specification, and the prior art suggestion that decellularized ECM scaffolds can be repopulated with cells and used in regenerative medicine, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made, to further repopulate the ECM of the patent claims with live cells, and to further use the repopulated scaffolds in tissue regeneration therapies.  Therefore, claims 1-20 of the instant application are considered unpatentable over the claims of the ‘350 patent. 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 10709813, in view of Song et al (Trends in Molecular Medicine, 2011). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims anticipate the instant claims.
The patented claims are drawn to a tissue scaffold comprising an ECM which has the same structure and properties as the decellularized ECM recited in the instant claims.  It is noted the tissue scaffold of the patent claims and the decellularized ECM of the instant claims are made by the same methods which are described in the shared specifications, thus properties of the ECMs are inherently the same.  
The patented claims do not require the presence of repopulating cells.  However, it is clear from the patent claims that the ECM is compatible with cell repopulation (See, e.g. patent claim 1), and from the teachings of the specification, it was clear the patented ECM was contemplated to be repopulated with cells for use in tissue regeneration (See patent specification at col. 26, ln 29-col. 27, ln 16).  Furthermore, at the time the invention was made, Song et al taught that decellularized tissues which maintain the ECM structure are appropriate scaffolds for repopulation and the repopulated scaffolds can be used in tissue regeneration methods (See Song et al, whole document).  Therefore, given the recited ability to support cell repopulation in the patent claims, the stated intention to repopulate the decellularized ECM and use of such in regenerative medicine in the specification, and the prior art suggestion that decellularized ECM scaffolds can be repopulated with cells and used in regenerative medicine, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made, to further repopulate the ECM of the patent claims with live cells, and to further use the repopulated scaffolds in tissue regeneration therapies.  Therefore, claims 1-20 of the instant application are considered unpatentable over the claims of the ‘813 patent. 

Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 9220733.
Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims recite a method of making the product of the instant claims.  Specifically, patent claim 13 recites a method which produces the product of instant claims 1, 3, 6 and 8.  (Furthermore, product produced by patent claim 13 can further be considered a medical graft, specifically an implant (instant claims 11-14).  It is noted the tissue scaffold of the patent claims and the decellularized ECM of the instant claims are made by the same methods which are described in the shared specifications, thus properties of the ECMs are inherently the same.  Therefore the patent claims and the instant claims are related as process of making and product made. 
Patent claims 14 and 15 teach the tissue from which the ECM is derived can be the same as those tissue sources recited in instant claims 5 and 10. 
Selection of the type of cell with which to repopulate would have been a matter of design choice based on the intended future use of the construct. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON M FOX whose telephone number is (571)272-2936. The examiner can normally be reached M-F 10-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLISON M FOX/Primary Examiner, Art Unit 1633